DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 03/11/2021, with respect to claims 1, 4-6, 15, and 17 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li in view of US-20200337065-A1 to Dinan of claims 1, 4-6, 15, and 17 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/11/2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by W02G16134585 to Li of claim 20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/11/2021, with respect to claims 2, 7, 12, and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over W02G16134585 to Li, US-20200337065-A1 to Dinan in view of US-20170237535-A1 to Park of claims 2, 7, 12, and 19 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/11/2021, with respect to claims 3, 14, and 16 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li, US-20200337065-A1 to Dinan in view of US-20150171948-A1 of claims 3, 14, and 16 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/11/2021, with respect to claims 8-9, 11, and 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being  of claims 8-9, 11, and 18 has been withdrawn. 
Applicant’s arguments, see page 10, filed 03/11/2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over W02Q16134535 to Li, US-20200337065-A1 to Dinan, and US-20170237535-A1 to Park in view of US-20140269451-A1 to Papasakellariou of claim 13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 15, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims in discussion is the inclusion of “and receiving, by the terminal device, a first indication from the wireless network device, wherein the first indication is used to indicate whether the first uplink measurement reference signal that is configured by the first configuration information is transmitted as periodic transmissions, or aperiodic transmissions, wherein a quantity of types of information in the first configuration information used to configure the first uplink measurement reference signal for aperiodic transmissions is less than a quantity of types of information in the first configuration information used to configure the first uplink measurement reference signal for periodic transmissions, or a quantity of candidate sets of information in the first configuration information used to configure the first uplink measurement reference signal for aperiodic transmissions is less than a quantity of candidate sets of information in the first configuration information used to configure the first uplink measurement reference signal for periodic transmissions” to independent claim 1 using the 
Claims 2-9, 11-14, and 16-19 are allowed as they depend on allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476